DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 05/10/2022. 
Claims 1-5, 7-12, 14-18, and 20 are pending and have been examined.
Claims 1, 7-8, 14-15, and 20 have been amended.
Claims 6, 13, and 19 have been canceled.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Response to Arguments
  Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, 12, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Bitauld et al. (U.S. PG Pub. No. 20210192446; hereinafter "Bitauld") in view of Mohr et al. (U.S. PG Pub. No. 20170228846; hereinafter "Mohr").
As per claim 1, Bitauld teaches:
 A node in a blockchain network, the node comprising:
 Bitauld teaches a system and method for executing smart contracts for delivery of goods using blockchain nodes. (Bitauld: abstract, paragraphs [0017, 26, 43]) Bitauld teaches the implementation of the system and method using devices comprising processors which execute code stored in a memory in the form of a non-transitory computer readable storage medium which stores instructions, which, when executed by the processor, perform the functions of the system. (Bitauld: paragraph [0104-113], Fig. 7)
 a processor that when executing one or more instructions stored in a memory is configured to:
Bitauld teaches the implementation of the system and method using devices comprising processors which execute code stored in a memory in the form of a non-transitory computer readable storage medium which stores instructions, which, when executed by the processor, perform the functions of the system. (Bitauld: paragraph [0104-113], Fig. 7)
 receive an order for a good from a user node in the blockchain network;
 Bitauld teaches the implementation of the system and method using devices comprising processors which execute code stored in a memory in the form of a non-transitory computer readable storage medium which stores instructions, which, when executed by the processor, perform the functions of the system. (Bitauld: paragraph [0104-113], Fig. 7) Bitauld further teaches that the system may receive, from a user device (a user node) an order of goods. (Bitauld: paragraph [0018], Fig. 1, see also paragraph [0026-27], Fig. 2)  Bitauld teaches a system and method for executing smart contracts for delivery of goods using blockchain nodes. (Bitauld: abstract, paragraphs [0017, 26, 43])
 retrieve a parameter associated the order of the good;
 Bitauld teaches that the locations of the sender (origin) and the receiver (destination) may be retrieved, and therefore teaches the retrieval of parameters of the order of the goods. (Bitauld: paragraph [0035, 37])
 query, based a smart contract, a plurality of second nodes for delivery options based on the parameter;
Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods. (Bitauld: paragraph [0020, 28, 31, 37, 39, 81])
With respect to the following limitation:
identify an available capacity of each second node of the plurality of second nodes;
Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected for each segment, and therefore teaches the allocation of the order to a subset of the nodes. (Bitauld: paragraph [0020, 28, 31, 37, 39-40, 81]) 
To the extent that Bituald does not explicitly teach that an available capacity for each is determined, Mohr teaches this element. Mohr, however, teaches that a system may search a schedule of delivery vehicles and may determine available capacity for each vehicle. (Mohr: paragraph [0035, 74, 76, 81]) Mohr further teaches that the system may assign the entire delivery to a vehicle which is empty at the time, and may further not consider another vehicle which does not have any open capacity, and therefore teaches the assignment of an amount of the order (100%) to a first vehicle proportional to its available capacity (100%) and a second vehicle may be assigned a portion of the order (0%) according to its available capacity (0%). (Mohr: paragraphs [0077, 79-81, 82], Figs. 7A-7F) It can be seen that each element is taught by either Bitauld or by Mohr. Adding the elements of Mohr to the teachings of Bitauld does not affect the normal functioning of the elements of the claim which are taught by Bitauld. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Mohr with the teachings of Bitauld, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Bitauld in view of Mohr further teaches:
 and allocate, based the smart contract, an amount of the good to be delivered by the each second node that is proportional to the available capacity of the each second node.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected. (Bitauld: paragraph [0020, 28, 31, 37, 39, 81])  Mohr, as outlined above, teaches that a system may search a schedule of delivery vehicles and may determine available capacity for each vehicle. (Mohr: paragraph [0035, 74, 76, 81]) Mohr further teaches that the system may assign the entire delivery to a vehicle which is empty at the time, and may further not consider another vehicle which does not have any open capacity, and therefore teaches the assignment of an amount of the order (100%) to a first vehicle proportional to its available capacity (100%) and a second vehicle may be assigned a portion of the order (0%) according to its available capacity (0%). (Mohr: paragraphs [0077, 79-81, 82], Figs. 7A-7F) The motivation to combine Mohr persists.
As per claim 5, Bitauld in view of Mohr teaches all of the limitations of claim 1, as outlined above, and further teaches:
 allocate the delivery of the good to a subset of the plurality of the second nodes based on the delivery options.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected for each segment, and therefore teaches the allocation of the order to a subset of the nodes based on the delivery options available. (Bitauld: paragraph [0020, 28, 31, 37, 39-40, 81])
As per claim 7, Bitauld in view of Mohr teaches all of the limitations of claim 1, as outlined above, and further teaches:
 when the processor is further configured to: calculate an amount of the good to be delivered by the each second node based on information, associated with the encrypted delivery options, received from the subset of the plurality of second nodes.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected. (Bitauld: paragraph [0020, 28, 31, 37, 39, 81])  Mohr, as outlined above, teaches that a system may search a schedule of delivery vehicles and may determine available capacity for each vehicle. (Mohr: paragraph [0035, 74, 76, 81]) Mohr further teaches that the system may assign the entire delivery to a vehicle which is empty at the time, and may further not consider another vehicle which does not have any open capacity, and therefore teaches the assignment of an amount of the order (100%) to a first vehicle proportional to its available capacity (100%) and a second vehicle may be assigned a portion of the order (0%) according to its available capacity (0%). (Mohr: paragraphs [0077, 79-81, 82], Figs. 7A-7F) The motivation to combine Mohr persists.
As per claim 8, Bitauld in view of Mohr teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A method, comprising:
 Bitauld teaches a system and method for executing smart contracts for delivery of goods. (Bitauld: abstract)
As per claims 12 and 14, Bitauld in view of Mohr teaches the limitations of these claims which are substantially identical to those of claims 5 and 7, and claims 12 and 14 are rejected for the same reasons as claims 5 and 7, as outlined above. 
As per claim 15, Bitauld in view of Mohr teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
 A non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a node in a blockchain network, cause the processor to perform:
 Bitauld teaches a system and method for executing smart contracts for delivery of goods using blockchain nodes. (Bitauld: abstract, paragraphs [0017, 26, 43]) Bitauld teaches the implementation of the system and method using devices comprising processors which execute code stored in a memory in the form of a non-transitory computer readable storage medium which stores instructions, which, when executed by the processor, perform the functions of the system. (Bitauld: paragraph [0104-113], Fig. 7)
As per claim 20, Bitauld in view of Mohr teaches the limitations of this claim which are substantially identical to those of claim 7, and claim 20 is rejected for the same reasons as claim 7, as outlined above. 
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bitauld in view of Mohr in view of Beckwitt et al. (U.S. PG Pub. NO. 20160071055; hereinafter "Beckwitt").
As per claim 2, Bitauld in view of Mohr teaches all of the limitations of claim 1, as outlined above. With respect  to the following limitation:
 allocate the delivery of the good to the plurality of at second nodes based on a delivery route schedule.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected. (Bitauld: paragraph [0020, 28, 31, 37, 39, 81]) In teaching a courier node, Bitauld teaches a delivery supplier node.
Beckwitt, however, teaches that a carrier for a given delivery may be selected based on delivery route schedules of various carriers and available transports thereof. (Beckwitt: paragraph [0132,135-138], Fig 7) Beckwitt teaches combining the above elements with the teachings of Bitauld in view of Mohr for the benefit of promoting carrier efficiency by reducing information traffic upon which the carrier cannot act and, therefore, has no need to receive. (Beckwitt: paragraph [0137]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Beckwitt with the teachings of Bitauld in view of Mohr to achieve the aforementioned benefits.
As per claim 3, Bitauld in view of Mohr in view of Beckwitt teaches all of the limitations of claim 2, as outlined above, and further teaches:
 allocate the delivery of the good to the plurality of second nodes based on an availability of transports associated with each second node of the plurality of second nodes.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected. (Bitauld: paragraph [0020, 28, 31, 37, 39, 81]) In teaching a courier node, Bitauld teaches a delivery supplier node. Beckwitt, as outlined above, teaches that a carrier for a given delivery may be selected based on delivery route schedules of various carriers and available transports thereof. (Beckwitt: paragraph [0132,135-138], Fig 7) The motivation to combine Beckwitt persists.
As per claims 9-10 and 16-17, Bitauld in view of Mohr in view of Beckwitt teaches the limitations of these claims which are substantially identical to those of claims 2-3, and claims 9-10 and 16-17 are rejected for the same reasons as claims 2-3, as outlined above. 
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bitauld in view of Mohr in view of Brandwine et. al. (U.S. PG Pub. No. 20190057351; hereinafter "Brandwine").
As per claim 4, Bitauld in view of Mohr teaches all of the limitations of claim 1, as outlined above. With respect  to the following limitation:
 allocate the delivery of the good to a subset of the plurality of the second nodes based on pending delivery orders of the plurality of second nodes and a number of transports currently completing deliveries for the plurality of second nodes.
 Bitauld teaches that the system may connect a plurality of nodes with each other through a blockchain. (Bitauld: paragraphs [0026-27], Fig. 2) Bitauld teaches a system smart contract which may be executed in order to select the courier. (Bitauld: paragraph [0035]) Bitauld further teaches that couriers may be queried to determine potential delivery options based on the origin, destination, and relay location for the goods, and a courier may be selected for each segment, and therefore teaches the allocation of the order to a subset of the nodes based on the delivery options available. (Bitauld: paragraph [0020, 28, 31, 37, 39-40, 81])
Brandwine, however, teaches that if all couriers belonging to a first facility are occupied, the system may select couriers belonging to a second facility if they have availability, or may select an independent external courier 207 if both facilities have each of their couriers occupied. (Brandwine: paragraphs [0032-34, 37-41], Fig. 2, 3 see also paragraph [0044] regarding balancing deliveries between couriers) It can be seen that each element is taught by either Bitauld in view of Mohr, or by Brandwine. Adding the courier selection taught by Brandwine does not affect the normal functioning of the elements of the claim which are taught by Bitauld in view of Mohr. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Brandwine with the teachings of Bitauld in view of Mohr, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claims 11 and 18, Bitauld in view of Mohr in view of Brandwine teaches the limitations of these claims which are substantially identical to those of claim 4, and claims 11 and 18 are rejected for the same reasons as claim 4, as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628